09/30/2022
            IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE
                              Assigned on Briefs September 13, 2022

                 RHYNUIA1 L. BARNES v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Davidson County
                         No. 97-D-2542   Steve R. Dozier, Judge


                                  No. M2022-00367-CCA-R3-PC


The petitioner, Rhynuia L. Barnes, who was convicted of first degree premediated murder,
appeals the summary dismissal of his petition for post-conviction fingerprint analysis. The
petitioner argues that fingerprint analysis of his deceased father’s palm print would prove
his innocence if his father’s print were a match to the unidentified palm print discovered
on the murder weapon. After review, we affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

KYLE A. HIXSON, J., delivered the opinion of the court, in which JAMES CURWOOD WITT,
JR., and ROBERT L. HOLLOWAY, JR., JJ., joined.

Rhynuia L. Barnes, Pikeville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Assistant
Attorney General; Glenn R. Funk, District Attorney General; and J. Wesley King, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                               OPINION

                         I.       FACTUAL AND PROCEDURAL HISTORY

      The petitioner was indicted in 1997 for the first degree premeditated murder of
Da’Shon Martin (“Mr. Martin”). State v. Rhynuia Lamont Barnes, No. M2001-00631-
CCA-R3-CD, 2002 WL 1358717, at *1 (Tenn. Crim. App. June 24, 2002), perm. app.
denied (Tenn. Dec. 2, 2002). Following a jury trial in 1999, he was convicted as charged
and sentenced to life in prison. See id. This court affirmed the petitioner’s conviction on

        1
           Past opinions from this court spell the petitioner’s first name both as Rhynuia and Rhyunia.
However, all documents contained in the appellate record in this case, including the petitioner’s own briefs,
refer to the petitioner as Rhynuia. Accordingly, we will utilize Rhynuia in this opinion.
direct appeal, and the Tennessee Supreme Court denied his request for discretionary
review. See id.

       The pertinent facts from the underlying trial, as summarized by this court on direct
appeal, are as follows:

               Joyce Martin testified she lived with her two sons, 24 year-old
       Da’Shon Martin, the victim, and 19 year-old Carlton Martin. She stated that
       on September 2, 1997, at approximately 2:00 p.m., Tom Morrell, a neighbor,
       came to her door and asked if the victim were home. Martin responded the
       victim was sleeping in his room, and Morrell walked toward his room and
       told the victim someone wanted to see him. Morrell then walked out of the
       residence and returned to his home. Martin stated she looked outside her
       house and saw the [petitioner], whom she had never met, standing at her gate.
       The victim exited the residence, stood on the porch, and inquired what the
       [petitioner] wanted. Martin said she next saw the [petitioner] brandish a
       pistol, at which time the victim ran back inside the house. The [petitioner]
       then said, “Your son stole my jewelry, and I’m going to kill him;” the victim
       ran to the back of the house; and the [petitioner] ran to [Martin’s] backyard
       with his gun in his hand. Martin explained her back door was secured by a
       deadbolt key lock which required a key to open.

               Martin further testified she phoned 911 while the victim was hiding
       in the back of the residence, and the [petitioner] was in the backyard. The
       [petitioner] then ran back inside [Martin’s] front door holding his gun. The
       [petitioner] then said twice that he would shoot [Martin] if the victim did not
       come out of hiding. At that point, the [petitioner] ran toward the bathroom
       at the rear of the house, and another man, later identified as James Barnes,
       the [petitioner’s] father, entered the residence and inquired about his son.
       Martin told James Barnes the [petitioner] went to the rear of the house.
       Martin testified she then heard one shot and fled from the residence to a
       neighbor’s home. Martin identified the murder weapon as the gun she saw
       in the [petitioner’s] hand.

               Tommy Morrell, a neighbor, testified that on September 2nd, the
       [petitioner] arrived at approximately 3:00 p.m. riding in the front seat of a
       vehicle driven by an older man. Morrell testified the [petitioner] requested
       he get the victim. Morrell further stated he went inside the victim’s house
       and told the victim “two guys” wanted to see him, and Morrell exited the
       house. When Morrell reached the front gate, he saw the victim step onto the


                                            -2-
porch. Morrell later saw the [petitioner] go inside the gate. Morrell further
stated the older man was seated in the car.

        Morrell explained he knew “something [was] going down,” so he
went back to his house and instructed his mother to stay inside. Morrell
stated the older man exited the car; the [petitioner] first ran in the house but
then exited the house telling the older man that “[the victim] might have gone
out the backdoor;” the [petitioner] ran around one side of the house, while
the older man ran around the other; the [petitioner] ran back around to the
front of the house and entered it brandishing a gun; the older man entered the
house; and [Morrell] heard a gunshot. Morrell stated he never saw the older
man with a gun. On cross-examination, Morrell denied receiving drugs as
compensation for summoning the victim outdoors.

       ....

        Metro Police Officer Marshall James Brown testified he and his
partner, Officer Chris Locke, arrived at the scene . . . . Officer Brown stated
that while he and Officer Locke were walking toward the residence, the
[petitioner] ran from across the street and dove head first into the backseat of
a parked car. He additionally stated James Barnes walked toward the
vehicle’s driver’s side. He and Locke then detained them, and Joyce Martin
identified them as the persons in her home. On cross-examination, Officer
Brown stated James Barnes was bleeding from a cut on his hand.

        Officer Chris Locke corroborated Officer Brown’s testimony. He
further testified the [petitioner] made remarks after being arrested; he
activated his pocket audio recorder to record the [petitioner]; and he made
notes during the [petitioner’s] outbursts. He testified the [petitioner], while
being handcuffed, stated that the victim should not break in his house and
steal his jewelry. At that point, Officer Locke placed the [petitioner] in the
rear seat of the cruiser, activated his pocket audio recorder, and sat in the
driver’s seat for approximately one hour and fifteen minutes. Officer Locke
also wrote down the [petitioner’s] statements verbatim. Officer Locke
testified from his written notes, which indicated the [petitioner] said:

       I went in the house with him; I didn’t shoot him; I threw my
       dope in the alley; that’s why I ran. I ain’t did nothing. I ain’t
       got no gun; what [are] you detaining me for . . . . He needed to
       quit lying on me. He finded . . . no gun on me. Why am I being
       detained? I ran and dumped my dope and came back . . . . No

                                      -3-
       gun, no motive. I ain’t got no lie to tell. I dumped my dope.
       He stole my jewelry.

        At that point, other officers found a gun in the [petitioner’s] line of
sight, and the [petitioner] said, “Man, ain’t found no gun on me. Man, how
do you know it was me; that could have been anybody’s. Whose gun? I
know my lawyer will get me off. I got money; I got big money. Take me
down so I can make bond.” The [petitioner] also stated, “Man, he steals
$4,000 worth of jewelry and I’m supposed to let it ride. F* *k that s* *t,
man.”

       Metro Police Investigator David Elmore testified he searched the area
and found a gun hidden inside a plastic bag of clothing in a pile of garbage
across the street from the victim’s residence.

       Metro Police Officer Charles Ray “Friday” Blackwood testified he
searched the victim’s residence and was unable to find a weapon; he
recovered three live .38 shells from James Barnes’ pocket; and the .38
revolver found in the garbage had five spent casings in its chambers.

       Medical Examiner Dr. Bruce Levy testified the victim died as a result
of three gunshot wounds fired from a distance of “greater than 18 to 24
inches” from the victim’s body. Although Dr. Levy stated the victim had
small abrasions on his chin, arm, back, and abdomen, he opined they were
not the result of a struggle.

       Danny Morris, a specialist in latent fingerprint analysis with the Metro
Police Identification Division, testified a palm print was recovered from the
weapon that did not match the [petitioner’s] print. Morris explained,
however, this evidence did not definitively establish that the [petitioner]
never handled the gun since there are numerous reasons why one could touch
a surface and not leave a latent print.

       Metro Police Detective Kent McAlister testified he searched the crime
scene and was unable to find a gun or spent shell casings. Det. McAlister
stated although the [petitioner] and James Barnes were initially both
suspects, the charges against James Barnes were dropped at his preliminary
hearing. He explained James Barnes was not initially fingerprinted because
his hand was bandaged, and after the charges were dropped, it became
impossible to obtain his prints.


                                     -4-
       Metro Police Detective Jeff West testified he assisted in interviewing
the [petitioner] at the police station. He testified that although he could not
recall if the [petitioner] and James Barnes were seated together while
awaiting questioning, it was unlikely because standard procedure dictates
they be separated. Det. West testified the [petitioner] confessed to the crime
and told him to release James Barnes because he had “nothing to do with it”
and had tried to stop him from going into the Martin residence with his gun.

      TBI firearms expert Steve Scott testified the shell casings and bullet
fragments submitted for analysis were fired from the .38 revolver. Scott
conceded the gun was not tested for the presence of blood or tissue, and it
was possible for a person’s hand to become injured if caught between the
weapon’s hammer and firing pin.

        The [petitioner] testified when he got in the car with his father, James
Barnes, on September 2nd, he did so with the intention of receiving a ride to
visit his son. The [petitioner] stated his father requested the [petitioner]
direct him to the [petitioner’s] drug supplier, a person by the name of
“Ricko,” which the [petitioner] did. After their arrival, James Barnes asked
Ricko the location of his stolen jewelry, and they drove to the victim’s
residence to replevy the jewelry. The [petitioner] stated his father parked his
vehicle on the street near the victim’s residence, handed the [petitioner] the
revolver, and told the [petitioner] to place it in his pocket. The [petitioner]
testified the gun remained in his shorts until he handed it back to James
Barnes. He stated that, under the instruction of James Barnes, he gave
Tommy Morrell drugs to summon the victim outside.

        The [petitioner] further testified he and James Barnes walked toward
the residence, and the victim exited onto the porch. When the [petitioner]
inquired, “where [is] the jewelry,” the victim ran back inside the home. The
[petitioner] stated he then stepped in the front room of the house, and the
victim’s mother told him to “get out;” he exited and ran around the side of
the house, attempting entry through the back door; and since the door was
locked, he returned to the front of the house where he handed James Barnes
the gun. The [petitioner] said he “[g]ave [James Barnes] the gun back [and]
started out [of] the yard . . . thinking he’s coming behind me . . . thinking it’s
over.”

        The [petitioner] further stated once he arrived at the car, he realized
his father had not followed him, so he reentered the residence, went to the
rear of the home, and saw the victim run to the bathroom. He then attempted
to open the bathroom door, which was either locked or being held, and as he
                                       -5-
       started to leave the home again, James Barnes fired a shot through the
       bathroom door. After the shot was fired, the victim exited the bathroom and
       struggled for the gun with James Barnes. The [petitioner] stated that after a
       brief struggle, James Barnes fired shots, handed the [petitioner] the gun, and
       they exited the home. The [petitioner] stated he then ran across the street and
       discarded his “eighty-ball” of “dope” and the gun. He stated that he ran back
       to the car because he thought he left his beeper in the car and then dove into
       the car.

              The [petitioner] stated he had no intention of killing the victim, and
       after he was arrested, he made admissions to Officer Locke because

              in [his] neighborhood, it’s like, you try to make the polices as
              mad as you can by being as smooth as you can with them. You
              just smart off to them, just try to smart off to them, make them
              mad cause like—that' all I was doing was really just mouthing
              off.

              The [petitioner] further testified he was seated next to his father at
       police headquarters, and his father intimidated him, so he confessed to the
       crime. The [petitioner] explained he was fearful of his father, and his father
       had always said “the worst thing you can be is a snitch.”

               The [petitioner] further testified he “probably” threatened to shoot the
       victim’s mother, but did so to try to scare her out of the house so “no more
       innocent bystanders [would get] hurt;” he got blood on his shorts while
       attempting to protect the victim by trying to separate James Barnes from him;
       and James Barnes wiped the gun clean prior to giving it to him. The
       [petitioner] further admitted he had contact with James Barnes while
       awaiting trial on bond, and he conceded he said he was on bond because of
       the person he killed, but explained it was just “everyday neighborhood talk.”

Barnes, 2002 WL 1358717, at *1-4.

       Following the completion of his direct appeal, the petitioner, in 2003, filed a petition
for post-conviction relief arguing ineffective assistance of counsel, including an allegation
therein relating to trial counsel’s failure to obtain “major case prints” for Mr. Barnes, and
a violation of the petitioner’s rights under the Confrontation Clause. Rhynuia L. Barnes v.
State, No. M2004-01557-CCA-R3-PC, 2005 WL 2139408, at *1, *7-8 (Tenn. Crim. App.
Sept. 2, 2005), perm. app. denied (Tenn. Feb. 6, 2006). This court affirmed the trial court’s
denial of relief. Id. at *1.

                                             -6-
        In 2009, the petitioner filed his first petition for writ of error coram nobis alleging
that a letter, written by his late father confessing to the murder, was newly discovered
evidence. This court affirmed the coram nobis court’s summary dismissal of the petition
as time-barred. Rhynuia L. Barnes v. State, No. M2010-01554-CCA-R3-CO, 2011 WL
6322500, at *1 (Tenn. Crim. App. Oct. 27, 2011), perm. app. denied (Tenn. Mar. 7, 2012).
In 2015, the petitioner filed a second petition for writ of error coram nobis, alleging newly
discovered evidence in the form of a report from the Bureau of Alcohol, Tobacco, Firearms,
and Explosives that exonerated him, as well as some emails between his attorney and the
prosecutor that indicated his innocence. Again, this court affirmed the coram nobis court’s
summary dismissal of the petition as time-barred. Rhyunia Lamont Barnes v. State, No.
M2015-01061-CCA-R3-ECN, 2016 WL 537127, at *1 (Tenn. Crim. App. Feb. 10, 2016).
In 2017, the petitioner filed his third petition for writ of error coram nobis, alleging newly
discovered evidence in the form of an affidavit of his ex-girlfriend, Rebecca C. Castor,
which he claimed proved his actual innocence. Once again, this court affirmed the coram
nobis court’s summary dismissal of the petition as time-barred. Rhyunia Lamont Barnes
v. State, No. M2017-02033-CCA-R3-ECN, 2018 WL 3154346 (Tenn. Crim. App. June 26,
2018), perm. app. denied (Tenn. Oct. 10, 2018).

      According to the petitioner, Mr. Barnes died in October 2002. Barnes, 2005 WL
2139408, at *4. On December 13, 2021, the petitioner filed a pro se “Motion to
Exhumation [sic] of Body of Movant Father James C. Barnes for Purpose of D.N.A.”
Through the motion and attachment, the petitioner indicated that there was a palm print
found on the murder weapon, that the petitioner’s print was not a match, and that a “good
palm print” was not obtained from Mr. Barnes while Mr. Barnes was in police custody.
Submitting that he was innocent, the petitioner requested that Mr. Barnes’s body be
exhumed to obtain an adequate palm print for comparison purposes.

        By order dated February 16, 2022, the post-conviction court dismissed the
petitioner’s request for exhumation, concluding that the petitioner had not established any
basis that exhumation of Mr. Barnes was absolutely necessary to the administration of
justice. The post-conviction court observed that overwhelming proof was presented at trial
evidencing the petitioner’s guilt. The post-conviction court further noted that the petitioner
“appear[ed] to be angling for another error coram nobis petition in which he . . . continue[d]
to blame the homicide on his father” and that the petitioner had filed three prior
unsuccessful coram nobis petitions. The post-conviction court concluded that there was
no reasonable basis to exhume Mr. Barnes’s body nor any expectation that the undertaking
would yield usable prints 20 years after his death.

       Also, on February 16, 2022, the petitioner filed a pro se petition for fingerprint
testing of his deceased father pursuant to the Post-Conviction Fingerprint Analysis Act of
2021 (“Fingerprint Act”). See Tenn. Code Ann. §§ 40-30-401 to -413. He again sought
“testing of his father’s palm prints against the unknown palm prints on the murder
                                             -7-
weapon[,]” a weapon that he stated belonged to Mr. Barnes’s girlfriend. The petitioner
submitted that the case against him “was built entirely on circumstantial evidence” and
argued that there was a reasonable probability he would not have been convicted if the
palm print had been identified as belonging to Mr. Barnes. The petitioner then asserted
that the TBI had Mr. Barnes’s fingerprints in its possession and that those prints had not
“been entered into state or federal databases since [those] systems [had] undergone critical
updates.” The petitioner concluded that all necessary evidence was available to conduct
the requested fingerprint analysis. The petitioner further requested that should Mr.
Barnes’s fingerprints not be found, Mr. Barnes’s body be exhumed in order to obtain them.

       The post-conviction court summarily dismissed the petition in an order filed on
February 28, 2022. The post-conviction court found that the petitioner had not established
any of the required factors of Tennessee Code Annotated section 40-30-404 and that he
would likewise be unable to do so at a subsequent hearing. This timely appeal followed.

                                     II.    ANALYSIS

      On appeal, the petitioner contends that the post-conviction court erred when it
summarily dismissed his petition because fingerprint testing would exonerate him of the
charged offenses. The petitioner suggests that analysis of Mr. Barnes’s palm print would
link Mr. Barnes to the murder weapon and prove the petitioner’s innocence. The State
responds that the post-conviction court properly dismissed the petition, correctly
determining that the petitioner did not satisfy the requirements of the Fingerprint Act. We
agree with the State.

       The Fingerprint Act provides that a petitioner convicted of specific offenses,
including first degree murder, “may, at any time, file a petition requesting the performance
of fingerprint analysis of any evidence that is in the possession or control of the
prosecution, law enforcement, laboratory, or court, and that is related to the investigation
or prosecution that resulted in a judgment of conviction and that may contain fingerprint
evidence.” Tenn. Code Ann. § 40-30-403. Tennessee Code Annotated section 40-30-404
requires that once the State has been provided notice and an opportunity to respond, the
court shall order fingerprint analysis if it finds that:

              (1) A reasonable probability exists that the petitioner would not have
       been prosecuted or convicted if exculpatory results had been obtained
       through fingerprint analysis;
              (2) The evidence is still in existence and in such a condition that
       fingerprint analysis may be conducted;
              (3) The evidence was not previously subjected to fingerprint analysis,
       was not subjected to the analysis that is now requested which could resolve
       an issue not resolved by previous analysis, or was previously subjected to
                                            -8-
       analysis and the person making the motion under this part requests analysis
       that uses a new method or technology that is substantially more probative
       than the prior analysis; and
              (4) The application for analysis is made for the purpose of
       demonstrating innocence and not to unreasonably delay the execution of
       sentence or administration of justice.

The Fingerprint Act also has a discretionary provision, which states that the court may
order fingerprint analysis if it finds certain elements are shown. See id. § 40-30-405. In
the case under submission, the petitioner cited to the mandatory provision of section 404
in his petition, and the post-conviction court limited its analysis to the terms of that section.
We will do the same.

        Because the language of the Fingerprint Act mirrors, for the most part, the wording
of the Post-Conviction DNA Analysis Act of 2001 (“DNA Act”), this court has sanctioned
looking to case law discussing the DNA Act for guidance, noting that the appellate courts
of this State have had ample opportunity over the last twenty years or so to interpret the
meaning of the DNA Act. See Oscar Smith v. State, No. M2021-01339-CCA-R3-PD, 2022
WL 854438, at *13 (Tenn. Crim. App. Mar. 23, 2022), perm. app. denied (Apr. 6, 2022).
With these tenets in mind, we observe that under both the mandatory and discretionary
provisions, the petitioner must satisfy all four requirements before fingerprint analysis will
be ordered by the court. Id. (citing Powers v. State, 343 S.W.3d 36, 48 (Tenn. 2011)). In
addition, a trial court is not required to hold a hearing to determine whether a petition for
fingerprint analysis should be granted or denied. Id. (citing Charles Elsea v. State, No.
E2017-01676-CCA-R3-PC, 2018 WL 2363589 at *3 (Tenn. Crim. App. May 24, 2018)).
The post-conviction court’s determination of whether to grant a petition for post-conviction
fingerprint analysis is reviewed for abuse of discretion. See Elsea, 2018 WL 2363589, at
*3.

        The first requirement of section 404 is that “[a] reasonable probability exists that
the petitioner would not have been prosecuted or convicted if exculpatory results had been
obtained through fingerprint analysis.” Tenn. Code Ann. § 40-30-404(1). “The definition
of ‘reasonable probability’ has been well-established in other contexts, and is traditionally
articulated as a probability sufficient to undermine confidence in the outcome” of the
prosecution. Smith, 2022 WL 854438, at *13 (quoting Powers, 343 S.W.3d at 54) (internal
quotations omitted)). Applying our supreme court’s DNA analysis dictates from Powers
to the instant case, we begin with the proposition that the fingerprint analysis will prove to
be favorable to the petitioner. See 343 S.W.3d at 55, n.28. “While courts must also
consider the evidence that was presented against petitioner at trial, the evidence must be
viewed in light of the effect that favorable [fingerprint] evidence would have had on the
fact-finder or the State.” Id. at 55. “[T]he analysis must focus on the strength of the
[fingerprint] evidence as compared to the evidence presented at trial—that is, the way in
                                              -9-
which the particular evidence of innocence interacts with the evidence of guilt.” Id.
(quotation omitted). However, there is no presumption of innocence afforded a petitioner
who requests fingerprint analysis pursuant to the Fingerprint Act. See Elsea, 2018 WL
2363589, at *4 (citation omitted).

        The petitioner has failed to show a reasonable probability that he would not have
been prosecuted or convicted had fingerprint analysis demonstrated that the palm print on
the gun belonged to his father. The petitioner testified at trial that his father handled the
gun both before and after the shooting of Mr. Martin. Barnes, 2002 WL 1358717, at *3-4.
The presence of his father’s palm print on the weapon, therefore, would not have been
inconsistent with the petitioner’s defense theory. As the post-conviction court observed,
the exculpatory aspect of the fingerprint evidence—i.e., that a palm print was on the
weapon that did not belong to the petitioner—“[was] originally obtained through analysis
and considered at trial.” Even if the exculpatory effect of this evidence was bolstered by a
definitive forensic link between the palm print and the elder Mr. Barnes, there is no
reasonable probability that this connection would have altered the prosecutor’s charging
decision or the jury’s ultimate conclusion, given the other incriminating evidence in the
record. This evidence at trial included two eyewitnesses who saw the petitioner brandish
the weapon, the petitioner’s verbal threat to kill Mr. Martin, and the petitioner’s later
confession to committing the crime. Moreover, the latent fingerprint specialist explained
that the absence of a palm print on the pistol did not mean that the petitioner never touched
it, opining that there were numerous reasons why a person could touch a surface and not
leave a latent print.

        The second requirement of section 404 is that “[t]he evidence is still in existence
and in such a condition that fingerprint analysis may be conducted.” Tenn. Code Ann. §
40-30-404(2). On appeal, the petitioner asserts that Mr. Barnes’s fingerprints were “on
file” with the TBI, and thus, all necessary evidence is available to conduct the requested
analysis. However, the correspondence the petitioner attached to his various pleadings
indicates that “rolled exemplars” of Mr. Barnes’s fingerprints were obtained but that major
case prints, which would include a palm print, were not. In addition, a detective at trial
testified that it became “impossible” to obtain Mr. Barnes’s prints after the charges against
him were dropped.

       The post-conviction court noted that it had recently refused to exhume Mr. Barnes’s
remains and emphasized that even if the weapon were still in existence, Mr. Barnes’s prints
were not obtainable from 20-year-old remains. The post-conviction court also indicated
that there was no legal basis to obtain major case prints from Mr. Barnes while he was
alive. In the petitioner’s post-conviction appeal, this court held that trial counsel’s failure
to obtain Mr. Barnes’s major case prints did not constitute deficient performance, reasoning
that the petitioner had failed to prove that Mr. Barnes’s prints could have been obtained
through legal avenues or surreptitiously. See Barnes, 2005 WL 2139408, at *8.
                                             - 10 -
Ultimately, the post-conviction court in this case concluded that conditions did not exist
“for accurate conduction of such tests.” We agree that there is no proof that Mr. Barnes’s
palm print is currently in any testable condition.

       The third requirement of section 404 is that “[t]he evidence was not previously
subjected to fingerprint analysis, was not subjected to the analysis that is now requested
which could resolve an issue not resolved by previous analysis, or was previously subjected
to analysis and the person making the motion under this part requests analysis that uses a
new method or technology that is substantially more probative than the prior analysis.”
Tenn. Code Ann. § 40-30-404(3). The post-conviction court observed that the weapon was
previously subjected to fingerprint analysis and that the petitioner had not offered any new
methods or technologies that were substantially more probative than prior analysis. The
post-conviction court further noted that though the petitioner “claimed federal and state
database upgrades [were] sufficient grounds, . . . database upgrades [were] not inclusive of
new testing methods or technologies.” We agree that the mere possibility that Mr. Barnes’s
palm print might have been subsequently uploaded into these databases does not equate
with “a new method or technology” as contemplated by the statute. Nor did the petitioner
offer proof that any methodology currently exists to obtain a palm print from a deceased’s
20-year-old remains.

        The fourth requirement of section 404 is that “[t]he application for analysis is made
for the purpose of demonstrating innocence and not to unreasonably delay the execution of
sentence or administration of justice.” Tenn. Code Ann. § 40-30-404(4). The post-
conviction court found that additional fingerprint analysis would not demonstrate the
petitioner’s innocence because of the overwhelming evidence that led to his conviction,
despite the absence of the petitioner’s prints on the murder weapon. Again, even if the
palm print matched Mr. Barnes’s print, it would not demonstrate the petitioner’s innocence.

      We conclude that the post-conviction court did not abuse its discretion by
summarily dismissing the petition because the petitioner had failed to satisfy all four
elements of section 404. The petitioner is not entitled to relief.

                                   III.   CONCLUSION

     Upon consideration of the foregoing, the judgment of the post-conviction court
summarily dismissing the petition for fingerprint analysis is affirmed.




                                                     KYLE A. HIXSON, JUDGE

                                            - 11 -